(m

FILED

1
UNITED STATES DISTRICT COURT mm U:‘\{)istri?t §(g"
FOR THE DISTRICT OF C28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a "federal question" is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. A party seeking relief in the district court must at least
plead facts that bring the suit within the court's jurisdiction. See Fed. R. Civ. P. 8(a).

Plaintiff is a District of Columbia resident suing a District of Columbia-based business
and two presumed employees for "crirninal fraud." Compl. at l. He seeks $100,000 in
"restitution" for alleged violations of his rights under the Fourteenth Amendment, Compl. at 2,

but the Fourteenth Amendment does not apply to the District of Columbia or, as plaintiff

suggests, a D.C. contractor. See Bolling v. Sharpe, 347 U.S. 497, 499 (1954). In any event,
plaintiff faults defendants for allegedly having the District’s Department of Mental Health
contact him after an individual from the District’s Department of Human Services expressed
concern about plaintiff to his case manager, defendant Reynaldo Elliott. Plaintiff alleges that
Elliott committed "criminal fraud when he informed [Mental Health] that he [was] [plaintift’ s]

case manager." Id. The complaint neither presents a federal question nor provides a basis for

diversity jurisdiction because plaintiff and the defendants are located in the District of Columbia.

lt therefore will be dismissed. A separate Order accompanies this Memorandum Opinion.

3d z mg

United States District Judge

DATE; May  2011